Citation Nr: 0929633	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-16 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service including from July 1971 
until March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania.  

The Board notes that the Veteran was previously represented 
by The American Legion.  However, in a January 2009 letter, 
The American Legion withdrew their representation of him, due 
to an inability to establish a professional working 
relationship with the Veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a May 2007 rating decision, service connection was 
established for post-traumatic stress disorder; the Veteran's 
claim for RH insurance was received in September 2007.  

2. The medical evidence shows the Veteran has non-service-
connected disabilities, including chronic obstructive 
pulmonary disease (COPD) and histories of thyroid and skin 
cancer.  

3. At the time of his September 2007 2000 RH insurance 
application and thereafter, the Veteran's non-service-
connected disorders tend to weaken his normal mental and 
physical functions; as a result of which he is not in "good 
health" for RH insurance eligibility purposes.


CONCLUSION OF LAW

The requirements of eligibility for Service Disabled 
Veterans' Insurance (RH insurance) are not met. 38 U.S.C.A. § 
1922(a) (West 2002); 38 C.F.R. § 8.0 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a notice letter was provided to the Veteran in 
December 2007, which provided information regarding what 
would be necessary to support the Veteran's claim.  Any 
notice deficiencies are not prejudicial, as VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Moreover, where the law 
is dispositive and where there is no reasonable possibility 
that any assistance would aid in substantiating a claim on 
appeal, the VCAA is not for application.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
the VCAA is not for application in the instant claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of 
the Veteran's claims on the merits.   

Merits of the Claim
 
A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance, the Veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002).  The term "good health" means 
that the applicant is, from clinical or other evidence, free 
from any condition that would tend to weaken normal physical 
or mental functions, or shorten life.  38 C.F.R. § 8.0(a) 
(2008).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA. "Good health" 
is determined by a system of numerical ratings used as a 
means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if non-service-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a non-service-
connected disability.   See M29-1, Part V, Chapter 1, 
Advanced Change 1-77, Paragraph 1.12i.

In the instant case, it is not in dispute that the Veteran 
filed a timely written application for RH insurance in 
September 2007, based on a May 2007 grant of service 
connection for PTSD, which also included grants of individual 
unemployability and eligibility to Dependents' Educational 
Assistance.  

The medical evidence of record indicates that the Veteran had 
multiple health problems at the time of his application for 
RH insurance.  A July 2004 private medical record, from the 
Veteran's dermatologist Dr. J.A.S., indicated that the 
Veteran had been repeatedly treated for basal cell carcinoma 
and malignant melanoma, as recently as 2004.  

Additionally, a September 2000 letter from the Veteran's 
private physician, Dr. A.R.V., noted that the Veteran's 
primary diagnoses were end-stage emphysema, COPD, asthmatic 
bronchitis, and rhinitis.  These pulmonary disorders disabled 
him from any and all employment.  

An August 2005 VA outpatient treatment record also noted that 
the Veteran had a history of skin cancers, melanomas, 
squamous cell carcinoma, and basil cell carcinoma, status 
post surgeries.  He also had a history of thyroid cancer, 
status post thyroidectomy and COPD.  An October 2005 VA 
outpatient treatment record noted that the Veteran was oxygen 
dependent and was able to walk in the house without assistive 
device, but had to hold onto things in the house.  He also 
had shortness of breath.

In an October 2007 notification letter, the Philadelphia RO & 
IC indicated that the Veteran had atrial fibrillation and 
COPD and that accordingly the Veteran was not in "good 
health" for insurance purposes.  In a December 2007 contact 
with the Veteran, his wife reported that the Veteran did not 
have atrial fibrillation, though he did have COPD, was on 
oxygen and that he had stopped working 10 years previously 
because of his non-service-connected lung condition.

The Veteran provided a notice of disagreement, in November 
2007 and reported that his medical conditions had improved.  

The RO & IC provided a letter in December 2007 to inform the 
Veteran that he needed to be in good health in all respects, 
with the exception of his service-connected disability.  The 
RO & IC further noted that in reviewing the Veteran's 
application and medical evidence of record, the Veteran was 
found to have non-service-connected disorders, including 
COPD, a history of thyroid cancer, and a history of multiple 
skin cancers.  The letter further reported that although the 
Veteran no longer had atrial fibrillation, his COPD was still 
present and disabling, and that his thyroid and multiple skin 
cancers also had to be taken into account.  The letter found 
the Veteran to not meet the standards of "good health."

The RO & IC issued a Statement of the Case in March 2008, 
noting that the Veteran had been denied service connection 
for PTSD, skin cancer, emphysema, and COPD in an October 2004 
rating decision.  He was subsequently service connected for 
PTSD in May 2007.  In September 25, 2007 contact, the 
Veteran's wife reported that his thyroid condition was normal 
and that his atrial fibrillation had no mitral stenosis.  The 
Veteran's COPD, however, was extreme; he had trouble 
breathing, even when sitting, used a BYPAP machine as needed, 
and was on oxygen 24 hours a day.  In a September 27, 2007 
contact, the Veteran's wife reported that the Veteran's 
atrial fibrillation had been fixed.  

The evidence of record shows that the Veteran has numerous 
non-service-connected disorders, including COPD and histories 
of thyroid and skin cancers.  Service connection has not been 
granted for any of those disorders.  The evidence also shows 
that the Veteran has been found to be unemployable due to his 
non-service-connected pulmonary disorders, as reported by his 
September 2000 private physician, Dr. A.R.V.  

If the non-service connected disability is classified in the 
underwriting manual as a straight out reject, the application 
must be rejected.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12(i).7.

According to the underwriting rating system, a veteran with 
extreme COPD, defined as disabled from sedentary employment 
by lung disease; is short of breath at rest or with slow walk 
on level ground or minimal activity such as washing dishes or 
driving car.  Extreme COPD is assigned the maximum "R" or 
"reject" rating.  See M29-1, Part V, COPD.  As previously 
noted, the Veteran has been found by examiners and has 
admitted to being short of breath and to require oxygen.  
Additionally, his private physician found him unable to work, 
which his wife has similarly admitted to be due to his COPD.  
The evidence thus supports finding that the Veteran has 
extreme COPD and should be assigned the maximum "reject" 
rating.  

The term "good health" means that the applicant is, from 
clinical or other evidence, free from any condition that 
would tend to weaken normal physical or mental functions, or 
shorten life.  38 C.F.R. § 8.0(a) (2008).  The Board finds 
that the Veteran's non-service-connected pulmonary disorders, 
including his COPD, in addition to his other non-service-
connected disorders, including histories of thyroid and skin 
cancers, make him not in "good health" and thus not 
qualifying for RH insurance.  Indeed, just his extreme COPD 
is enough to assign the Veteran the maximum "reject" rating.  
See M29-1, Part V, COPD.

The Veteran has raised various cases for consideration, in 
his May 2008 VA Form 9, including Smith v. Derwinski, 2 Vet. 
App. 137, 141 (1992); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Suttman v. Brown, 5 Vet. App. 127, 132-33 (1993); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); Douglas v. 
Derwinski, 2 Vet. App. 435, 438-40 (1992) (en banc); and 
Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  However, in 
regards to these decisions, the Board has considered all 
evidence in this claim.  The Veteran has not submitted 
evidence to dispute the fact that his COPD is extreme or to 
indicate that his other non-service-connected disorders would 
not be rated such that he does not qualify for RH insurance.  
Additionally, the determination of whether the Veteran is in 
"good health" is subsumed within the question of his 
entitlement to RH insurance.  The record does not indicate 
that the Veteran has raised any other issues.  Indeed, the 
Veteran's May 2008 VA Form 9 only references the Veteran's 
insurance claim, which is the subject of the current appeal.  
The Veteran has not indicated how VA has failed to account 
for the cases he has listed.  The record does not support 
finding any other benefits not expressly raised by the 
Veteran.  

In his May 2008 VA Form 9, the Veteran misstated the 
requirements for RH insurance, claiming that it is a 
disability insurance for which a service-connected veteran 
cannot qualify.  However, as has been previously stated in 
this opinion, and has been repeatedly been communicated by 
the RO & IC to him, in order to be eligible for RH insurance, 
the Veteran must be in "good health," excepting any service-
connected disabilities.  38 U.S.C.A. § 1922(a) (West 2002).  
The record is clear that the Veteran has non-service-
connected COPD and other disorders which preclude him from 
being found to be in "good health" such that he could 
qualify for RH insurance.  Other service-connected veterans, 
without numerous and severe non-service-connected disorders 
such as the Veteran's, could be found to be in "good 
health" to qualify for RH insurance.

Consequently, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
Veteran's claim for RH insurance is denied.  


ORDER

Eligibility for Service-Disabled Veterans Insurance (RH) 
insurance under 38 U.S.C.A. § 1922(a) is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


